Citation Nr: 1204265	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Peter C. Amuso, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  He also had additional service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied the Veteran's claim for service connection for prostate cancer.  

On his March 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a Board hearing in Washington, DC.  A hearing was scheduled in May 2011; however, the Veteran requested that the hearing be postponed so that he could gather additional evidence.  The hearing was rescheduled to a date in July 2011; however, a week before the hearing, the Veteran requested a 6-month continuance so that he could obtain a medical opinion.  In November 2011, the Board denied the Veteran's request to reschedule the hearing, but granted a 30-day extension to allow him to submit additional evidence.  No additional evidence was received.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his prostate cancer is due to in-service chemical exposure.  Specifically, he claims that he was exposed to smoke from burning oil wells and a chemical plume from detonations at the Khamisiyah Ammunitions Storage Facility during the first two weeks of March 1991.  

The Veteran's private medical records reflect that he was diagnosed with prostate cancer in February 2005.  He had a prostatectomy later that year.

The Veteran's DD-214 reflects that he was a lieutenant colonel with the 404th Civil Affairs Company.  He received the Kuwait Liberation Medal and the Bronze Star for meritorious service as the commander of the 404th Civil Affairs Company.  Specifically, it was noted that his leadership and managerial skills were of the highest standard as evidenced by the multiple and varied missions supporting the 3rd Armor Division, 11th Aviation Brigade, and the 207th  Military Intelligence Brigade during the Persian Gulf War.  He was also commended on his work at the Safwan refugee camp and the transfer of all 9,000 refugees to the New Rahfa refugee camp in Saudi Arabia.  In addition, the Veteran submitted photographs showing burning oil wells, including a photograph of him with burning oil wells in the background.  

The Veteran has also submitted a multitude of documents pertaining to the detonations that occurred at the Khamisiyah Ammunition Storage Facility, which involved a plume of chemicals that included mustard gas, sarin nerve gas, and cyclosarin.  In his April 2008 notice of disagreement (NOD), the Veteran noted that the Department of Defense (DOD) had identified the 513th Military Intelligence Brigade as being one of the units located within 50 km of Khamisiyah.  The Veteran said that an element of his unit was with the 513th Military Intelligence Brigade and that an element of his unit was headquartered in Safwan, Iraq, approximately 70 km from the explosion and in the plume.  The Board points out that Safwan is near the Iraq/Kuwait border and is much farther away from Khamisiyah (approximately 266 kilometers by vehicle).  In any event, it is unclear whether the Veteran is alleging that he, himself, was attached to the 513th Military Intelligence Brigade, which was much closer to Khamisiyah, or whether he remained with his unit in Safwan.  Therefore, on remand, the RO should seek clarification from the Veteran as to his exact location and the unit he was attached to at the time of the Khamisiyah detonations during the first two weeks of March 1991.

In addition, the Veteran's military personnel records should be obtained.  The Board notes that a Personnel Information Exchange System (PIES) request was made to the National Personnel Records Center (NPRC) in April 2006.  However, the NPRC indicated that it did not have any records for the Veteran and that a request should be made to the Army Human Resource Command (formerly U.S. Army Reserve Personnel Center).  It does not appear that any follow up requests were made.  

Once clarification is received from the Veteran regarding his proximity to the Khamisiyah Ammunitions Storage Facility and his military personnel file his associated with the claims file, the Veteran should be scheduled for a VA examination and medical opinion to assess the etiology of his prostate cancer.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he clarify his location at the time of the detonations that occurred at the Khamisiyah Ammunitions Storage Facility during the first two weeks of March 1991.  Specifically, ask the Veteran to clarify whether he was among the element of his unit that was attached to the 513th Military Intelligence Brigade (as he noted in his April 2008 NOD).

2.  Obtain a copy of the Veteran's military personnel records.

3.  Upon completion of steps 1 and 2, make a determination as to the Veteran's location as the time of the Khamisiyah detonations during the first two weeks of March 1991 and approximate the distance between the Veteran's location and Khamisiyah.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his prostate cancer.  

The claims file must be sent to the examiner for review.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater  probability) that the Veteran's prostate cancer is related to service, including chemical exposure from burning oil wells and the chemical plume from the detonations at the Khamisiyah Ammunitions Storage Facility (mustard gas, sarin nerve gas, and cyclosarin).  The Veteran's proximity to Khamisiyah should be taken into account when formulating this opinion.

A complete rationale should accompany each opinion provided.

5.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



